

116 HCON 10 IH: Authorizing the use of the rotunda of the Capitol to honor the last surviving Medal of Honor recipient of the Second World War upon death.
U.S. House of Representatives
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. CON. RES. 10IN THE HOUSE OF REPRESENTATIVESJanuary 30, 2019Mrs. Miller submitted the following concurrent resolution; which was referred to the Committee on House AdministrationCONCURRENT RESOLUTIONAuthorizing the use of the rotunda of the Capitol to honor the last surviving Medal of Honor recipient of the Second World War upon death. 
1.Honoring last surviving Medal of Honor recipient of Second World War 
(a)Use of rotundaAt the election of the individual (or next of kin of the individual), the last individual to die who was awarded the Medal of Honor for acts performed during World War II shall be permitted to lie in honor in the rotunda of the Capitol upon death. (b)ImplementationThe Architect of the Capitol, under the direction and supervision of the President pro tempore of the Senate and the Speaker of the House of Representatives, shall take the necessary steps to implement subsection (a) upon the death of the individual described in such subsection.  
